              Case 18-19441-EPK          Doc 97   Filed 10/03/18     Page 1 of 40



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                Case No. 18-19441-EPK

      Debtor.                                       Chapter 11
____________________________________/

                         DEBTOR’S MOTION FOR APPROVAL OF
                     SETTLEMENTS WITH THE TOWN OF PALM BEACH

         Debtor in Possession, 160 Royal Palm, LLC (the “Debtor”), by and through its

undersigned counsel and pursuant to Federal Rule of Bankruptcy Procedure 9019, requests

approval of two Conditional Settlement Agreements (the “Agreements”) between: (a) the Debtor

and (b) the Town of Palm Beach and the Town of Palm Beach Code Enforcement Board (together,

the “Town”). Copies of such Agreements are attached hereto as Exhibits A and B. In support,

the Debtor respectfully states as follows:

                                    BACKGROUND FACTS

(a) The Debtor

         1.    On August 2, 2018 the Debtor filed a voluntary petition for relief under chapter 11

of the United States Bankruptcy Code, 11 U.S.C. §§ 1101 et seq.

         2.    The Debtor is managing its assets as a debtor in possession pursuant to §§ 1107(a)

of 1108 of the Code. No trustee, examiner, or statutory committee has been appointed in the case.

         3.    The Debtor is a Florida limited liability company---currently managed by its former

receiver Cary Glickstein---which owns prime real property consisting of a partially-constructed

hotel/condominium located at 160 Royal Palm Way, Palm Beach, Florida (the “Real Property”

or the “Project”).




{2081/000/00364553}
               Case 18-19441-EPK          Doc 97      Filed 10/03/18      Page 2 of 40



(b) Assessment Dispute with the Town of Palm Beach and Expiring Development Approvals1

        4.      As set forth in the Debtor’s Motion to Excuse Receiver’s Turnover Nunc Pro Tunc

to Petition Date [ECF No. 5], the Real Property, the entities and individuals affiliated with the

Real Property, and the Debtor were all embroiled in a plethora of state and federal litigation

relating to the Real Property prior to the filing of the Debtor’s bankruptcy case.

        5.      The former owner of the Real Property was Royal 160, LLC (the “Former

Owner”). In 2007, the Town and the Former Owner entered into a recorded Declaration of Use

Agreement (as amended, the “Declaration”) with the Town concerning land use of the Real

Property. As amended in 2012, the Declaration requires that construction of the improvements to

the Real Property be completed by February 14, 2013 the “Completion Deadline”) to avoid a

daily fee of $2000 per day (the “Violation Assessment”).

        6.      In December 2012, the Debtor initiated a civil action in December 2012 in the

Fifteenth Judicial Circuit of Palm Beach County, Florida, styled 160 Royal Palm, LLC v. Town of

Palm Beach, Case No. 502012CA023613XXXXMB (the “Assessment Litigation”), seeking a

declaratory judgment concerning the Completion Deadline, which action remains pending.

        7.      On February 15, 2013, the Town commenced assessment of the Violation

Assessment. At the end of 2016, Receiver Cary Glickstein obtained from the Town a conditional,

temporary abatement of the Violation Assessment accruing since February 15, 2013, which

abatement remains conditionally and temporarily in effect. Before the date the abatement went

into effect, the accrued Violation Assessment amount assessed by the Town was $2,794,000.00.

Without the abatement, the accrued Violation Assessment amount assessed by the Town would be

$3,986,000 prior to the commencement of this bankruptcy case.


1
 The facts involving both disputes between the Debtor and the Town of Palm Beach are set forth in greater
detail in the ‘Whereas’ provisions of the Agreements attached hereto as Exhibits A and B.

{2081/000/00364553}                            2
              Case 18-19441-EPK        Doc 97     Filed 10/03/18    Page 3 of 40



       8.      On January 13, 2016, the Town granted the Debtor approval of Site Plan No. 1-

2016 with Special Exception for the completion of construction of the Project (the “Development

Approval”), which imposes conditions of approval in order to regulate the use, mitigate any

adverse impacts of the use, and insure that said use shall not be adverse to the public interest,

including, in part, correction of the unauthorized construction underlying the Code Enforcement

Lien described below, which approval was to be further memorialized in a Third Amendment to

Declaration of Use Agreement (the “Third Amendment”) which has not been executed. nor has

the work commenced, as authorized by the Development Approval, by application for a building

permit revision. Completion of the Project cannot occur without the Development Approval.

Presently, such Development Approval will expire after January 9, 2019.

(c) Code Enforcement Dispute with the Town of Palm Beach Code Enforcement Board

       9.      Separately, in 2014, the Town initiated a code enforcement action, Case # CE-14-

1212 against the Real Property and the Debtor for unauthorized construction. Because the code

enforcement violation was not corrected by the Debtor, it resulted in an order (the “Code

Enforcement Order”) from the Town of Palm Beach Code Enforcement Board assessing fines of

$250 per day (the “Code Enforcement Fine”) resulting in a lien against the Real Property (the

“Code Enforcement Lien”) which was recorded on February 3, 2015. On November 17, 2016,

Receiver Cary Glickstein obtained from the Town a conditional, temporary abatement of the Code

Enforcement Fine accruing since January 10, 2015, despite the fact that the underlying code

violation had not been corrected by the Debtor, which abatement remains conditionally and

temporarily in effect. Among the conditions imposed for the continued abatement of the Code

Enforcement Fine was payment to the Town of the Code Enforcement Fine amount accruing

before the abatement date, which amount was paid in full. In the absence of the abatement, the



{2081/000/00364553}                         3
                Case 18-19441-EPK            Doc 97       Filed 10/03/18       Page 4 of 40



assessed Code Enforcement Fine amount would be $155,500.00 prior to the commencement of

this bankruptcy case.

(d) The Debtor’s Proposed Sale of the Real Property

        10.      The Real Property constitutes prime real estate that has attracted substantial interest

from major developers and interested parties.2 The Debtor’s primary purpose for filing the instant

bankruptcy case was to effectuate a sale of the Real Property and to use the proceeds of the same

to pay the Debtor’s bona fide creditors.

        11.      To this end, the Debtor commenced marketing the Real Property and has sought

employment of a broker, an architect, special counsel, and special real estate transactions counsel.

ECF Nos. 19, 81, 86, and 87.

        12.      On October 1, 2018, the Debtor filed its Motion for the Entry of an Order (I)

Approving Bid Procedures and Bid Protections in Connection with the Sale of Substantially All of

its Assets, (II) Approving the Form and Manner of Notice of Sale, (III) Scheduling an Auction and

Sale Hearing and (iv) Approving the Sale of the Assets Free and Clear of Liens, Claims and

Encumbrances [ECF No. 92] (the “Bid Procedures Motion”), wherein the Debtor seeks to sell

the Real Property for $32,000,000 to RREF II Palm House LLC, subject to higher and better offers

to be submitted no later than October 30, 2018, followed by an auction if such offers are received.

        13.      The potential liability running with the Real Property that stems from the Violation

Assessment and the Code Enforcement Fine is over $4 million without abatements. Furthermore,

if the Development Approval expires, any purchaser of the Real Property will be compelled to

undertake the lengthy, expensive and uncertain process of seeking Town approval anew for

completion of the Project. Based on Mr. Glickstein’s experience as a former mayor and property


2
  While all real property is unique, the Real Property is especially unique given its location and the fact that
it constitutes an extremely rare opportunity to develop a hotel in Palm Beach.

{2081/000/00364553}                                4
                Case 18-19441-EPK        Doc 97     Filed 10/03/18     Page 5 of 40



developer, the Debtor believes that parties interested in purchasing the Real Property will utilize a

worst-case-scenario analysis as to the Violation Assessment, the Code Enforcement Fine, and the

Development Approval, and will thereby discount their bids accordingly.

(e) The Conditional Settlement Agreements

          14.   Through Receiver Cary Glickstein prior to the filing of this bankruptcy, and

continuing with the Debtor (through its Manager, Mr. Glickstein) in bankruptcy while the Debtor

was marketing the Real Property, Receiver Glickstein and the Debtor have been seeking

settlements of the Violation Assessment, the Assessment Litigation, the Code Enforcement Fine,

and the Code Enforcement Lien to resolve such matters and thereby retain the viability of the

Project and increase the potential sale price of the Real Property. Prior to this bankruptcy case,

Receiver Glickstein has also obtained multiple extensions of the Development Approval.

          15.   While both the Debtor and the Town believe they each have meritorious claims and

defenses in the controversies that exists between them, the Debtor and the Town both share the

belief that a consensual resolution of such controversies will greatly benefit both parties by

increasing the chances of the the Debtor successfully selling the Real Property at a premium to a

buyer with the wherewithal to complete construction of the Project, thereby ending a years-long

period of an abandoned, partially completed Project located in one of the most desirable locations

in the world to the detriment of the Town and the surrounding property owners.

          16.   Accordingly, the Debtor believes that the Agreements are in the best interest of the

estate.

          17.   While the Town has not formally approved and entered into the Agreements, the

Debtor expects the Town to do so on or shortly after October 9 and October 18, 2018, respectively,

when the Town’s governing Council and the Town’s Code Enforcement Board are scheduled to



{2081/000/00364553}                           5
              Case 18-19441-EPK        Doc 97     Filed 10/03/18     Page 6 of 40



meet to consider the Agreements. Once the Agreements have been formally approved by the

Town, the Debtor will file fully-executed copies of the same.

                      MATERIAL TERMS OF THE AGREEMENTS

       18.     The Agreements are reciprocal, containing most of the same recitals and by their

terms should be considered together. The Agreement attached hereto as Exhibit A concerns the

Violation Assessment, the Assessment Litigation, and the Development Approval.                 The

Agreement attached hereto as Exhibit B concerns the Code Enforcement Fine, Code Enforcement

Order, and Code Enforcement Lien.

       19.     Together, the Agreements fully set forth all of the settlement terms between the

parties. The pertinent terms of the Agreements are set forth below for summary and notice

purposes only, and to the extent any terms are inconsistent with the Agreements, the Agreements

control.

   a. Qualified Buyer Defined: The Agreements define the term Qualified Buyer as the person
   who purchases the Real Property pursuant to Bankuptcy Court approval other than the Former
   Owner, Debtor, its parent Palm House, LLC, any current or former members or managers of
   the Former Owner, the Debtor or Palm House, LLC, and any other party, other than the Town,
   to the case styled Ryan Black v. Gerry Matthews, et al, Case No.: 502014CA014846XXXXMB
   AG (the “Receivership Action”) commenced in the Fifteenth Judicial Circuit of Palm Beach
   County, Florida or any other pending civil action in which the Debtor is a party.

   b. Violation Assessment Resolution Payment by Qualified Buyer: In full and final
   settlement of the accrued Violation Assessment, the Town agrees to accept $200,000 from the
   Qualified Buyer on or before the earliest of (1) thirty days from the closing on the sale of the
   Property or (2) December 31, 2018.

   c. Consideration in Exchange for Violation Assessment Resolution Payment: In exchange
   for the timely payment of the $200,000 set forth above, the Town agrees to: (a) the
   reinstatement/continuation of the abatement of the Violation Assessment through April 30,
   2019; and (b) extend the Development Approval through April 30, 2019, provided on or before
   April 30, 2019 the Qualified Buyer: (i) makes application for and upon Town approval
   thereafter executes and delivers the Third Amendment consistent with the Development
   Approval; (ii) makes application for and upon Town approval thereafter executes and delivers
   a revised construction management agreement (“CMA”) consistent with the Development
   Approval; (iii) makes application for a building permit revision for construction of the Hotel
   consistent with the Development Approval; and (iv), if required by Town, concurrent with the

{2081/000/00364553}                         6
              Case 18-19441-EPK        Doc 97     Filed 10/03/18     Page 7 of 40



   Qualified Buyer’s application for Third Amendment and revised CMA, and solely to approve
   the change in ownership of the Land from Owner to the Qualified Buyer, makes application
   for and receives Town approval for a modification to special exception for construction and
   operation of the Hotel, consistent with the Development Approval, or as otherwise requested
   by the Qualified Buyer and approved by the Town.

   d. Dismissal of Assessment Litigation: On or before closing on the sale of the Property to a
   Qualified Buyer following entry of a court order approving this Settlement Agreement in the
   Bankruptcy Action and the execution and delivery of this Settlement Agreement by the Parties,
   the Assessment Litigation shall be dismissed with prejudice.

   e. Code Enforcement Fine Resolution Payment by Qualified Buyer: In full and final
   settlement of the accrued Code Enforcement Fine, the Town agrees to accept $50,000 from the
   Qualified Buyer on or before the earliest of (1) thirty days from the closing on the sale of the
   Property or (2) December 31, 2018.

   f. Consideration in Exchange for Code Enforcement Fine Resolution Payment: In
   exchange for the timely payment of the $50,000 set forth above, the Town agrees to: (a) the
   continuation/reinstatement of the abatement of the Code Enforcement Fine through April 30,
   2019; and (b) the satisfaction and discharge of the Code Enforcement Lien upon the first to
   occur of: (i) Town Code Enforcement inspection and verification of compliance with the Code
   Enforcement Order to the reasonable satisfaction of Town Code Enforcement, or (ii) Qualified
   Buyer’s timely completion of the Hotel, as provided in the Third Amendment, a revised CMA
   and building permit revision.

   g. Conditional Settlement (Assessment Violation): The Agreement attached hereto as
   Exhibit A shall be of no force or effect fully executed by the parties and approved by the
   Bankruptcy Court. In the event (i) payment of the $200,000 is not timely paid to the Town; (ii)
   a Third Amendment to Declaration of Use Agreement is not timely executed by and delivered
   to the Town by the Qualified Buyer; or (iii) construction of the Hotel is not timely completed
   by the Qualified Buyer in accordance with the Third Amendment to Declaration of Use
   Agreement and building permit revision, then the Development Approval shall expire. Unless
   otherwise extended by the Town, the Violation Assessment abatement shall terminate and the
   assessment and fine shall be reinstated, respectively, as if the abatements had never been
   granted, less payments received by the Town, and the Code Enforcement Lien shall remain in
   force and effect until satisfied in accordance with the Code Enforcement Lien. If this
   bankruptcy case is dismissed before the sale of the Real Property or if the Debtor is otherwise
   prevented or unable to sell the Real Property to a Qualified Buyer, the Debtor reserves all of
   its rights, claims and defenses as asserted in the Assessment Litigation and/or that are or as
   may be available to the Debtor in the instant bankruptcy case with regard to the Real Property,
   the Violation Assessment, the Code Enforcement Fine and/or the Code Enforcement Lien.

   h. Conditional Settlement (Code Enforcement Violation): The Agreement attached hereto
   as Exhibit B shall be of no force or effect fully executed by the parties and approved by the
   Bankruptcy Court. In the event (i) payment of the $50,000 is not timely paid to the Town; (ii)
   a Third Amendment to Declaration of Use Agreement is not timely executed by and delivered


{2081/000/00364553}                         7
              Case 18-19441-EPK           Doc 97   Filed 10/03/18     Page 8 of 40



   to the Town by the Qualified Buyer; or (iii) construction of the Hotel is not timely completed
   by the Qualified Buyer in accordance with the Third Amendment to Declaration of Use
   Agreement and building permit revision, then the Development Approval shall expire. Unless
   otherwise extended by the Town, the Code Enforcement Fine abatement shall terminate and
   the assessment and fine shall be reinstated, respectively, as if the abatements had never been
   granted, less payments received by the Town, and the Code Enforcement Lien shall remain in
   force and effect until satisfied in accordance with the Code Enforcement Lien. If this
   bankruptcy case is dismissed before the sale of the Real Property or if the Debtor is otherwise
   prevented or unable to sell the Real Property to a Qualified Buyer, the Debtor reserves all of
   its rights, claims and defenses as asserted in the Assessment Litigation and/or that are or as
   may be available to the Debtor in the instant bankruptcy case with regard to the Real Property,
   the Violation Assessment, the Code Enforcement Fine and/or the Code Enforcement Lien.

   i. Approval of Both Agreements: Each Agreement is further conditioned on the approval of
   the other Agreement.

   j. Town Cooperation: In connection with Debtor’s sale of the Real Property to a Qualified
   Buyer as authorized and approved by the Bankruptcy Code, the Town agrees to cooperate
   with the settlement, title or closing agent, the Debtor and the Qualified Buyer, at no expense
   to the Town, and use its best reasonable efforts to timely review and comply with written
   requests for information, acknowledgements and confirmations further to the Debtor’s
   conveyance of title, confirmation of Qualified Buyer status, and verification of the recitals set
   forth in these Agreements as of the Closing Date.


                             BASIS FOR RELIEF REQUESTED

       20.     Through this motion, the Debtor requests that this Court enter an Order approving

the Agreements to permit the parties to amicably resolve their disputes.

       21.     “It is generally recognized that the law favors compromise of disputes over

litigation for litigation sake.” In re Bicoastal Corp., 164 B.R. 1009, 1016 (Bankr. M.D. Fla. 1993).

Rule 9019(a) grants the bankruptcy court the power to approve settlements. GMGRSST, Ltd. v.

Menotte (In re Air Safety Int’l, L.C.), 336 B.R. 843, 852 (S.D. Fla. 2005).

       22.     Pursuant to Federal Rule of Bankruptcy Procedure 9019, the Court may approve a

compromise or settlement after notice and a hearing. Accordingly, it is within the scope of this

Court’s authority to grant this motion.




{2081/000/00364553}                          8
              Case 18-19441-EPK          Doc 97     Filed 10/03/18      Page 9 of 40



       23.     When considering settlements for approval, the bankruptcy court is to “determine

whether the proposed settlement is fair and equitable.” In re Air Safety Int’l, L.C., 336 B.R. at 852.

The Eleventh Circuit Court of Appeals has set forth factors to assist bankruptcy courts in

determining whether a settlement proposal meets the appropriate standard. Id. These factors are

as follows: (a) the probability of success in the litigation; (b) the difficulties, if any, to be

encountered in the matter of collection; (c) the complexity of the litigation involved, and the

expense, inconvenience and delay necessarily attending it; and (d) the paramount interest of the

creditors and a proper deference to their reasonable views in the premises. See Wallis v. Justice

Oaks II, Ltd., 898 F.2d 1544, 1549 (11th Cir. 1990); see also Romagosa v. Thomas, 236 Fed. Appx.

498, 504 (11th Cir. 2007) (setting forth Justice Oaks Factors and affirming bankruptcy court’s

approval of settlement agreement). Moreover, “[t]he bankruptcy court is not required to rule on

the merits, and must look only to the probabilities.” Id. Settlements or compromises should be

approved unless they “fall below the lowest point in the range of reasonableness.” In re Bicoastal

Corp., 164 B.R. at 1016.

       24.     The Justice Oaks Factors weigh in favor of approving the terms of the Stipulation.

In negotiating the terms of the Stipulation, the Debtor and its counsel carefully evaluated the costs

and risks of litigation and the defenses that could be raised in its sound business judgment.

   A. Paramount Interest of the Creditors

       25.     By resolving---for payments totaling $250,000 from the Qualified Buyer---a

potential liability that is over $4 million that may otherwise run with the Real Property, as well as

providing the bidder who ultimately purchases the Real Property with adequate time after closing

to preserve hard-won building project approvals, the Agreements will resolve substantial litigation

and uncertainty regarding the development of the Real Property and thereby further the Debtor’s



{2081/000/00364553}                           9
              Case 18-19441-EPK          Doc 97     Filed 10/03/18      Page 10 of 40



goal of obtaining the highest possible sale price for the Real Property, which will benefit the

Debtor’s creditors. The Debtor therefore requests approval of the Agreements, which are fair,

reasonable, and in the best interest of the Debtor’s estate and its creditors.

   B. Probability of Success in the Litigation and the Complexity, Expense, Inconveniance
      and Delay of the Litigation Involved

       26.     While the issues presented in the Debtor’s dispute with the Town are not

particularly complex, such dispute has and is acting as a cloud that the Debtor believes is lowering

the potential sale price of the Real Property. By entering into the Agreement, the Debtor can

provide clarity to potential buyers and at the same time avoid the continuation of costly litigation

where the probability of success is not assured, and whose continuation will negatively affect the

Debtor’s sale of the Real Property.

   C. Difficulties to be Encountered in the Matter of Collection.

       27.     This factor is inapplicable.

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order approving

the terms of both Agreements; (ii) retaining jurisdiction over the terms of the Agreements and the

parties thereto to interpret and enforce the Agreements; and (iii) granting such other relief as the

Court deems just and proper.




{2081/000/00364553}                           10
              Case 18-19441-EPK          Doc 97     Filed 10/03/18    Page 11 of 40



                                       Respectfully Submitted,

                                       SHRAIBERG, LANDAU & PAGE, P.A.
                                       Attorneys for the Debtor
                                       2385 NW Executive Center Drive, #300
                                       Boca Raton, Florida 33431
                                       Telephone: 561-443-0800
                                       Facsimile: 561-998-0047
                                       Email: plandau@slp.law
                                       Email: ependergraft@slp.law

                                       By: /s/ Eric Pendergraft
                                              Philip J. Landau
                                              Florida Bar No. 504017
                                              Eric Pendergraft
                                              Florida Bar No. 91927

                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on October

3, 2018, via CM/ECF to all parties registered to receive such notice via electronic filing and via

First Class U.S. Mail to all parties listed on the attached Matrix.

                                                       /s/ Eric Pendergraft
                                                           Eric Pendergraft




{2081/000/00364553}                           11
Label Matrix for local noticing Case 18-19441-EPK      Doc LLC
                                             160 Royal Palm,  97 Filed 10/03/18            PageArchitectural
                                                                                                12 of 40 Precast & Foam, LLC
113C-9                                       1118 Waterway Lane                                 c/o Cristopher S. Rapp, Esq.
Case 18-19441-EPK                            Delray Beach, FL 33483-7156                        Kelley Kronenberg, P.A.
Southern District of Florida                                                                    1475 Centrepark Blvd.
West Palm Beach                                                                                 Suite 275
Wed Oct 3 09:35:34 EDT 2018                                                                     West Palm Beach, FL 33401-7446
KK-PB Financial LLC                          New Haven Contracting South, Inc                   Palm Beach County Tax Collector
c/o Salazar Law                              2240 Palm Beach Lakes Blvd                         c/o Orfelia M Mayor
2000 Ponce de Leon Blvd., Penthouse          Suite 101                                          POB 3715
Coral Gables, FL 33134-4422                  West Palm Beach, FL 33409-3403                     West Palm Beach, FL 33402-3715


RREF II Palm House LLC                                Town of Palm Beach                        Absolute Plumbing, LLC
c/o Bilzin Sumberg Baena Price & Axelrod              c/o Allen R. Tomlinson, Esq.              917 N. Railroad Avenue
1450 Brickell Avenue, 23rd Floor                      Jones, Foster, et al.                     West Palm Beach, FL 33401-3303
ATTN: Jay M. Sakalo & Jeffrey I. Snyder               P.O. Box 3475
Miami, FL 33156 United States of America 33131-3456   West Palm Beach, FL 33402-3475

Adam G. Heffner                                       Adam G. Heffner, Esquire                  Ali Adampeyra
1900 NW CORPORATE BLVD/ 301 W                         1900 N.W. Corporate Blvd.                 UAE Dubai, downtown, Burj
Boca Raton, FL 33431-8502                             Suite 301-West Building                   Khalifa, Unit 5507
                                                      Boca Raton, FL 33431-8502                 Iran


Ali Adampeyra                                         All Star Equipment                        Alliance Contracting Group
c/o Edward A. Marod                                   6701 Garden Rd #3                         3601 N Dixie Highway
777 S. Flagler Drive, Ste. 500 E                      Riviera Beach FL 33404-5900               Boca Raton, FL 33431-5929
West Palm Beach, FL 33401-6121


Allied Interiors                                      Baoping Liu                               Bei Zhu
6363 Edgewater Drive                                  c/o Edward A. Marod                       c/o Edward A. Marod
Orlando, FL 32810-4711                                777 S. Flagler Drive                      777 S. Flagler Drive
                                                      Suite 500E                                Suite 500E
                                                      West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121

Changyue Liu                                          Chengyu Gu                                Chunning Ye
c/o Edward A. Marod                                   c/o Edward A. Marod                       c/o Edward A. Marod
777 S. Flagler Drive                                  777 S. Flagler Drive                      777 S. Flagler Drive
Suite 500E                                            Suite 500E                                Suite 500E
West Palm Beach, FL 33401-6121                        West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121

Connect Auto, Inc.                                    Craig T. Galle, Esquire                   Cuilian Li
550 Business Park Way                                 The Galle Law Group                       c/o Edward A. Marod
Suite 6                                               13501 South Shore Blvd., Suite 103        777 S. Flagler Drive
West Palm Beach, FL 33411-1743                        Wellington, FL 33414-7211                 Suite 500E
                                                                                                West Palm Beach, FL 33401-6121

Daniel A. Hershman, Esq.                              Daqin Weng                                David Campanaro
2240 Palm Beach Lakes Blvd.                           c/o Edward Marod                          c/o Gary Russo, Esq.
Suite 101                                             777 S. Flagler Drive                      The Russo Law Firm
West Palm Beach, FL 33409-3403                        Suite 500E                                701 Northpoint Parkway, Suite 315
                                                      West Palm Beach, FL 33401-6121            West Palm Beach, FL 33407-1987

David W. Gorman                                       Dongsheng Zhu                             Feng Guo
631 Lucerne Avenue                                    c/o Edward Marod                          c/o Edward A. Marod
Lake Worth, FL 33460-3820                             777 S. Flagler Drive                      777 S. Flagler Drive
                                                      Suite 500E                                Suite 500E
                                                      West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121
                                Case
Fernando Wong Outdoor Living Design, Inc 18-19441-EPK      Doc 97of Revenue
                                                 Florida Department     Filed 10/03/18   PageGarry
                                                                                              13 of  40 Esquire
                                                                                                   Russo,
1500 Bay Road, Suite 600                         P.O. Box 6668                                The Russo Law Firm
Miami Beach, FL 33139-3220                       Tallahassee, FL 32314-6668                   701 Northpoint Parkway, Suite 315
                                                                                              West Palm Beach, FL 33407-1987


HUFCOR Inc. d/b/a HUFCOR Florida Group         Halil Erseveen                                 Hao Lou
1301 Central Park Drive                        c/o Edward A. Marod                            c/o Edward A. Marod
Sanford, FL 32771-6644                         777 S. Flagler Drive                           777 S. Flagler Drive
                                               Suite 500E                                     Suite 500E
                                               West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Henry B. Handler, Esquire                      Henry Handler, Esquire                         Hongru Pan
Weiss, Handler & Cornwell, P.A.                Weiss, Handler & Cornwell, P.A.                c/o Edward A. Marod
2255 Glades Road                               One Boca Plaza                                 777 S. Flagler Drive
Suite 218A                                     2255 Glades Road, Suite 218-A                  Suite 500E
Boca Raton, FL 33431-7392                      Boca Raton, FL 33431-7392                      West Palm Beach, FL 33401-6121

Internal Revenue Service                       Internal Revenue Service                       James F. Biagi PE
Attn: Special Procedures                       P.O. Box 7346                                  555 W Prospect Rd
P.O. Box 34045                                 Philadelphia, PA 19101-7346                    Oakland Park FL 33309-3931
Stop 572
Jacksonville, FL 32202

Jeffrey C. Pepin, Esquire                      John C. Randolph, Esquire                      John C. Randolph, Esquire
3418 Poinsttia Avenue                          Jones, Foster, Johnson, & Stubbs, P.A.         Jones, Foster, Johnston & Stubbs, P.A.
West Palm Beach, FL 33407-4804                 Post Office Box 3475                           Flagler Center Tower
                                               West Palm Beach, FL 33402-3475                 505 South Flagler Drive, Suite 1100
                                                                                              West Palm Beach, FL 33401-5950

Jordana L. Goldstein, Esq.                     Jose D. Sosa, Esquire                          Juewei Zhou
150 South Pine Island Road., Suite 400         Law Office of Jose D. Sosa, P.C.               c/o Edward A. Marod
Plantation, FL 33324-2667                      712 US Highway One, 301-16                     777 S. Flagler Drive
                                               North Palm Beach, FL 33408                     Suite 500E
                                                                                              West Palm Beach, FL 33401-6121

Junqiang Feng                                  KK-PB Financial LLC                            Kammerer Mariani PLLC
c/o Edward A. Marod                            13501 South Shore Boulevard                    1601 Forum Place, Suite 500
777 S. Flagler Drive                           Suite 101                                      West Palm Beach, FL 33401-8103
Suite 500E                                     Wellington, FL 33414-7211
West Palm Beach, FL 33401-6121

Kuang Yaoping                                  Lan Li                                         Landmark Construction Companies Inc
c/o Edward A. Marod                            c/o Edward A. Marod                            6555 Garden Rd
777 S. Flagler Drive                           777 S. Flagler Drive                           Riviera Beach FL 33404-6318
Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Li Dongsheng                                   Li Zhang                                       Lili Zhang
c/o Edward A. Marod                            c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                           777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                     Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Ling Li                                        Liyan Feng                                     MPC Pools, Inc.
c/o Edward A. Marod                            c/o Edward A. Marod                            12720 Orange Grove Blvd.
777 S. Flagler Drive                           777 S. Flagler Drive                           West Palm Beach, FL 33411-8931
Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121
                                Case 18-19441-EPK
Macschmeyer Concrete Company of Florida,               Doc 97 Filed 10/03/18
                                             McCabe Rabin                      PageMcDonald
                                                                                    14 of 40Hopkins Co., LLC
c/o Naomi Stevenson                          1601 Forum Place, Sutie 201             Accounts Receivable
1142 Watertower Road                         West Palm Beach, FL 33401-8101          600 Superior Avenue, E
Lake Park, FL 33403-2397                                                             Suite 2100
                                                                                     Cleveland, OH 44114-2690

McIntosh & Schwartz, PL                   Michael E. O’Connor, Esq.                  Michael T. Landen, Esquire
888 Southeast Third Avenue, Suite 201     111 SE 12th St.                            Kluger, Kaplan, Silverman, Katzen &
Fort Lauderdale, FL 33316-1159            Fort Lauderdale, FL 33316-1813             Levine, P.L.
                                                                                     201 S. Biscayne Blvd., 27th Floor
                                                                                     Miami, FL 33131-4332

Min Cui                                   Min Li                                     Mohammad Zargar
c/o Edward A. Marod                       c/o Edward A. Marod                        c/o Edward A. Marod
777 S. Flagler Drive                      777 S. Flagler Drive                       777 S. Flagler Drive
Suite 500E                                Suite 500E                                 Suite 500E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121

Mohammadreza Sedaghat                     Moore Unique Interiors, Inc.               New Haven Contracting South, Inc.
c/o Edward A. Marod                       16889 West Secretariat Drive               638 Shore Drive
777 S. Flagler Drive                      Loxahatchee, FL 33470-4035                 Boynton Beach, FL 33435-2850
Suite 500E
West Palm Beach, FL 33401-6121

Office of Attorney General                Office of the US Trustee                   Palm House Hotel, LLLP
State of Florida                          51 S.W. 1st Ave.                           197 S. Federal Highway, Suite 200
The Capitol PL-01                         Suite 1204                                 Boca Raton, FL 33432-4946
Tallahassee, FL 32399-1050                Miami, FL 33130-1614


Paul Cleary d/b/a Cleary Plumbing Inc.    Peter B. Rowell, Esquire                   Qingyun Yu
925 S. Military Trail D11                 The Barthet Firm                           c/o Edward A. Marod
West Palm Beach, FL 33415-3976            200 S. Biscayne Blvd., Suite 1800          777 S. Flagler Drive
                                          Miami, FL 33131-5333                       Suite 500E
                                                                                     West Palm Beach, FL 33401-6121

Qiong Deng                                Qiongfang Zhu                              Quality Concrete Pumping, Inc.
c/o Edward A. Marod                       c/o Edward A. Marod                        1842 NW 85th Drive
777 S. Flagler Drive                      777 S. Flagler Drive                       Coral Springs, FL 33071-6256
Suite 500E                                Suite 500E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121

Ran Chen                                  Reza Siamak Nia                            Richard’s Woodwork, Inc.
c/o Edward A. Marod                       c/o Edward A. Marod                        1301
777 S. Flagler Drive                      777 S. Flagler Drive                       53rd St. #2
Suite 500E                                Suite 500E                                 West Palm Beach, FL 33407-2244
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121

Ruji Li                                   Rujing Wei                                 SEC Headquarters
c/o Edward A. Marod                       c/o Edward A. Marod                        100 F Street, NE
777 S. Flagler Drive                      777 S. Flagler Drive                       Washington, DC 20549-2001
Suite 500E                                Suite 500E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121

Sanaz Salehin                             Sara Salehin                               Securities and Exchange Commission
c/o Edward A. Marod                       c/o Edward A. Marod                        801 Brickell Ave., Suite 1800
777 S. Flagler Drive                      777 S. Flagler Drive                       Miami, FL 33131-4901
Suite 500E                                Suite 500E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121
Sha Shi                        Case 18-19441-EPK       Doc 97 Filed 10/03/18
                                            Shahriar Ebrahimian                      PageShaoping
                                                                                          15 of 40Huang
c/o Edward A. Marod                         c/o Edward A. Marod                            c/o Edward A. Marod
777 S. Flagler Drive                        777 S. Flagler Drive                           777 S. Flagler Drive
Suite 500E                                  Suite 500E                                     Suite 500E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121

Shaoqing Zeng                              Shu Jiang                                       Shuangyun Wang
c/o Edward A. Marod                        c/o Edward A. Marod                             c/o Edward A. Marod
777 S. Flagler Drive                       777 S. Flagler Drive                            777 S. Flagler Drive
Suite 500E                                 Suite 500E                                      Suite 500E
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

TWG Enterprises Waterproofing & Painting   TWG Enterprises Waterproofing & Paintin         Tang Cheok Fai
c/o Adam G. Heffner, Esq.                  1900 N.W. Corporate Boulevard                   c/o Edward A. Marod
1900 NW Corporate Blvd.                    Suite 301 - West Building                       777 S. Flagler Drive
Suite 301-West Building                    Boca Raton, FL 33431-8502                       Suite 500E
Boca Raton, FL 33431-8502                                                                  West Palm Beach, FL 33401-6121

Tao Xiong                                  The Place for Tile, Inc.                        Tingting Sun
c/o Edward A. Marod                        7957 NW 54th Street                             c/o Edward A. Marod
777 S. Flagler Drive                       Miami, FL 33166-4027                            777 S. Flagler Drive
Suite 500E                                                                                 Suite 500E
West Palm Beach, FL 33401-6121                                                             West Palm Beach, FL 33401-6121

Tonghui Luan                               Town of Palm Beach                              US Attorney Southern District of Florida
c/o Edward A. Marod                        345 South County Rd.                            500 East Broward Boulevard
777 S. Flagler Drive                       Palm Beach, FL 33480-4443                       Fort Lauderdale, FL 33394-3000
Suite 500E
West Palm Beach, FL 33401-6121

United States Attorney General’s Office    Van Linda Ironworks, Inc.                       Vivian Doris
US Department of Justice                   3787 Boutwell Road                              155 Brazilian Ave.
950 Pennsylvania Avenue                    Boynton Beach, FL 33435                         Palm Beach, FL 33480-4221
Washington, DC 20530-0001


Wallace Surveying Corporation              Wenhao Zhang                                    Xiang Chunhua
5553 Village Boulevard                     c/o Edward A. Marod                             c/o Edward A. Marod
West Palm Beach, FL 33407-7910             777 S. Flagler Drive                            777 S. Flagler Drive
                                           Suite 500E                                      Suite 500E
                                           West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Xiang Shu                                  Xiao Sun                                        Xiaonan Wang
c/o Edward A. Marod                        c/o Edward Marod                                c/o Edward A. Marod
777 S. Flagler Drive                       777 S. Flagler Drive                            777 S. Flagler Drive
Suite 500E                                 Suite 500E                                      Suite 500E
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Xiaoping Zhang                             Xpert Elevator Services, Inc.                   Yajun Kang
c/o Edward A. Marod                        550 Business Park Way, Bay #8                   c/o Edward A. Marod
777 S. Flagler Drive                       West Palm Beach, FL 33411-1743                  777 S. Flagler Drive
Suite 500E                                                                                 Suite 500E
West Palm Beach, FL 33401-6121                                                             West Palm Beach, FL 33401-6121

Yan Chen                                   Yawen Li                                        Yi Zhao
c/o Edward A. Marod                        c/o Edward A. Marod                             c/o Edward A. Marod
777 S. Flagler Drive                       777 S. Flagler Drive                            777 S. Flagler Drive
Suite 500E                                 Suite 500E                                      Suite 500E
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121
Ying Fei                       Case 18-19441-EPK
                                            Ying Tan Doc 97 Filed 10/03/18      PageYingjun
                                                                                     16 of Yang
                                                                                            40
c/o Edward A. Marod                         c/o Edward A. Marod                      c/o Edward A. Marod
777 S. Flagler Drive                        777 S. Flagler Drive                     777 S. Flagler Drive
Suite 500E                                  Suite 500E                               Suite 500E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121

Yuanbo Wang                              Yulong Tang                                 Zhaohui Li (Chaohui Li)
c/o Edward A. Marod                      c/o Edward A. Marod                         c/o Edward A. Marod
777 S. Flagler Drive                     777 S. Flagler Drive                        777 S. Flagler Drive
Suite 500E                               Suite 500E                                  Suite 500E
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121

Zheng Yu                                 Zhiling Gan                                 Ali Adampeyra
c/o Edward A. Marod                      c/o Edward A. Marod                         c/o Gunster, Yoakley & Stewart, P.A.
777 S. Flagler Drive                     777 S. Flagler Drive                        777 S Flagler Dr #500 E
Suite 500E                               Suite 500E                                  West Palm Beach, FL 33401-6121
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121

Baoping Liu                              Bei Zhu                                     Bernice C. Lee
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.        2385 NW Executive Center Dr. #300
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                     Boca Raton, FL 33431-8530
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121


Changyue Liu                             Chengyu Gu                                  Chunning Ye
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Cuilian Li                               Daqin Weng                                  David R. Miller
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.        David Miller and Associates, P.A.
777 S Flagler Dr #500 E                  777 S Flager Dr #500 E                      319 Clematis St., Suite 802
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-4622


Dongsheng Zhu                            Eric S Pendergraft                          Feng Guo
c/o Gunster, Yoakley & Stewart, P.A.     Shraiberg, Landau & Page, P.A.              c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                  2385 N.W. Executive Center Drive            777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121           Suite 300                                   West Palm Beach, FL 33401-6121
                                         Boca Raton, FL 33431-8530

Gregg H Glickstein                       Halil Erseven                               Hao Lou
Gregg H. Glickstein, P.A.                c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
54 SW Boca Raton Blvd                    777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
Boca Raton, FL 33432-4725                West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Hongru Pan                               Juewei Zhou                                 Junqiang Feng
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Kuang Yaoping                            Lan Li                                      Larry Richey
c/o Gunster, Yoakley & Stewart, P.A.     c/o Gunster, Yoakley & Stewart, P.A.        Cushman & Wakefield U.S., Inc.
777 S Flagler Dr #500 E                  777 S Flagler Dr #500 E                     515 E Las Olas Blvd, #900
West Palm Beach, FL 33401-6121           West Palm Beach, FL 33401-6121              Fort Lauderdale, FL 33301-4203
Li Dongsheng                    Case 18-19441-EPK
                                             Li Zhang Doc 97 Filed 10/03/18         PageLili
                                                                                         17 Zhang
                                                                                             of 40
c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                      777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121


Ling Li                                     Liyan Feng                                   Maria M Yip
c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.         Yip Associates
777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E                      1001 Yamato Rd #301
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121               Boca Raton, FL 33431-4403


Min Cui                                     Min Li                                       Mohammad Zargar
c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E                      777 Flagler Dr #500 E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121


Mohammadreza Sedaghat                       Philip J Landau                              Qingyun Yu
c/o Gunster, Yoakley & Stewart, P.A.        2385 N.W. Executive Center Dr # 300          c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                     Boca Raton, FL 33431-8530                    777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                                                           West Palm Beach, FL 33401-6121


Qiong Deng                                  Qiongfang Zhu                                Ran Chen
c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                     777 S Flagler Dr #500 #                      777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121               West Palm Beach, Fl 33401-6121


Reza Siamak Nia                             Ruji Li                                      Rujing Wei
c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E                      777 S Flagler Dr E#500 E
West Palm Beach, Fl 33401-6121              West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121


Ryan Black                                  Sanaz Salehin                                Sara Salehin
1615 Forum Place                            c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.
Suite 200                                   777 S Flagler Dr #400 E                      777 S Flagler Dr #500 E
West Palm Bch, FL 33401-2315                West Palm Beach, FL 33401-6124               West Palm Beach, FL 33401-6121


Sha Shi                                     Shahriar Ebrahimian                          Shaoping Huang
c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                     777 S Flager Dr #500 E                       777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121


Shaoqing Zeng                               Shu Jiang                                    Shuangyun Wang
c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E                      777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121


Tang Cheok Fai                              Tao Xiong                                    Tingting Sun
c/o Gunster, Yoakley & Stewart, P.A.        c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                     777 S Flagler Dr #500 E                      777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121              West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121
Tonghui Luan                    Case 18-19441-EPK      Doc 97 Filed 10/03/18
                                             Wenhao Zhang                                         PageXiang
                                                                                                       18 of  40
                                                                                                            Chunhua
c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.                         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                      777 S Flagler Dr #500 E                                      777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121                               West Palm Beach, FL 33401-6121


Xiang Shu                                            Xiao Sun                                             Xiaonan Wang
 c/o Gunster, Yoakley & Stewart, P.A.                c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Xiaoping Zhang                                       Yajun Kang                                           Yan Chen
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flager Dr #500 E                               777 S Flagler Dr #500 E                              777 S Flager Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Yawen Li                                             Yi Zhao                                              Ying Fei
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Ying Tan                                             Yingjun Yang                                         Yuanbo Wang
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr E#500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Yulong Tang                                          Zhaohui Li                                           Zheng Yu
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Zhiling Gan
c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                   (d)Architectural Precast & Foam, LLC                 (d)McDonald Hopkins LLC
                                                     c/o Cristopher S. Rapp, Esq.                         Accounts Receivable
                                                     Kelley Kronenberg, P.A.                              600 Superior Avenue, E.
                                                     1475 Centrepark Blvd., Ste. 275                      Suite 2100
                                                     West Palm Beach, FL 33401-7446                       Cleveland, OH 44114-2690

(d)McDonald Hopkins, LLC                             (u)Place for Tile, Inc                               (d)Town of Palm Beach
Accounts Receivable                                                                                       345 South County Road
600 Superior Avenue, E                                                                                    Palm Beach, FL 33480-4443
Suite 2100
Cleveland, OH 44114-2690
End of Label Matrix         Case 18-19441-EPK   Doc 97   Filed 10/03/18   Page 19 of 40
Mailable recipients   198
Bypassed recipients     6
Total                 204
Case 18-19441-EPK   Doc 97   Filed 10/03/18   Page 20 of 40




           EXHIBIT A
             Case 18-19441-EPK         Doc 97       Filed 10/03/18   Page 21 of 40



                      CONDITIONAL SETTLEMENT AGREEMENT
        This Conditional Settlement Agreement (“Settlement Agreement”) is entered into between
the Town of Palm Beach, a Florida municipal corporation, 360 South County Road, Palm Beach,
Florida 33480 (“Town”) and 160 Royal Palm, LLC, a Florida limited liability company, 160 Royal
Palm Way, Palm Beach, Florida 33480 (“Owner”) (Town and Owner are hereafter collectively
referred to as the “Parties”).
        WHEREAS, on July 30, 2007, Town and Royal 160, LLC (“Former Owner”), the prior
Owner of the Land, as hereinafter defined, entered into a Declaration of Use Agreement, recorded
in the Official Public Records Book 21987, Page 499, of the Public Records of Palm Beach
County, Florida (the “Agreement”), and a Heart of Palm Beach Construction Management
Agreement, recorded in the Official Records Book 21987, Page 510, of the Public Records of Palm
Beach County, Florida (the “CMA”), concerning the conditional use of the land described in
Exhibit A to the Agreement (the “Land”) as a hotel and accessory uses consistent with and subject
to the conditions for the ‘Approval,’ including, among other conditions, a liquidated amount of
$2,000 per violation per day remedy (the “Violation Assessment”), as specifically set forth in the
Agreement;
      WHEREAS, the Land is described in Exhibit A, attached hereto, it is located within the
municipal limits of Town and title to the Land is held by Owner;
       WHEREAS, Town and Owner entered into an Amendment to Declaration of Use
Agreement made on December 28, 2012 and recorded in the Official Public Records Book 25694,
Page 633, of the Public Records of Palm Beach County, Florida (the ‘Amendment’), modifying
the Agreement for the conditional use of the Land as a hotel and accessory uses and for operation
on the Land of the Palm House Hotel (‘Hotel’) consistent with and subject to the conditions for
the ‘Approval’ including, among other conditions, a February 14, 2013 deadline for the completion
of construction of the Hotel (the “Completion Deadline”), as more specifically set forth in the
Amendment;
        WHEREAS, Owner commenced a civil action in December 2012 in the Fifteenth Judicial
Circuit of Palm Beach County, Florida, styled 160 Royal Palm, LLC v. Town of Palm Beach, Case
No.: 502012CA023613XXXXMB (the “Litigation”), seeking a declaratory judgment concerning
the Completion Deadline, which action remains pending but currently stayed based on the
Bankruptcy Action, as hereinafter defined;
        WHEREAS, effective February 15, 2013, Town commenced assessment of the Violation
Assessment based on Owner’s failure to complete construction of the Hotel by the Completion
Deadline, despite Owner’s contention that the Completion Deadline had been extended for two
years, as alleged in the Litigation;
       WHEREAS, Town and Owner entered into a Second Amendment to Declaration of Use
Agreement made on August 13, 2013 and recorded in the Official Public Records Book 26251,
Page 78, of the Public Records of Palm Beach County, Florida (the ‘Amendment’)(hereinafter the

                                                1
             Case 18-19441-EPK         Doc 97       Filed 10/03/18   Page 22 of 40



“Second Amendment” for clarity), modifying the Agreement for the conditional use of the Land
as a hotel and accessory uses and for Owner’s operation on the Land of the Palm House Hotel
(‘Hotel’) consistent with and subject to the conditions for the ‘Approval,’ including, among other
conditions, the Completion Deadline, as specifically set forth in the Second Amendment;
        WHEREAS, in 2014, the Town of Palm Beach Police Department, Code Enforcement
Office initiated a code enforcement action, Case # CE-14-1212, 160 Royal Palm Way, 160 Royal
Palm LLC, against the Land for unauthorized construction of the Hotel by Owner. Owner failed
to satisfy or correct the code enforcement violation resulting in the entry of an Order Assessing
Fine and Order Imposing Lien by the Town of Palm Beach Code Enforcement Board of the Town
of Palm Beach ("Town Code Enforcement") in the amount of $250 a day, commencing January
10, 2015 (the “Code Enforcement Fine”), which is recorded in Official Records Book 27315, page
1368 of the Public Records of Palm Beach County, Florida (the “Code Enforcement Lien”) to
enforce compliance with the code enforcement order (the “Code Enforcement Order”) requiring
the removal of all unpermitted work done beyond the scope of Owner’s approved variances and
building permits and passing all inspections;
       WHEREAS, in 2014 construction of the Hotel was terminated and abandoned without
completion or compliance with the Code Enforcement Order and the building permit for
construction of the Hotel expired;
        WHEREAS, on or about December 15, 2014 a civil action was commenced in the Fifteenth
Judicial Circuit of Palm Beach County, Florida, styled as Ryan Black v. Gerry Matthews, et al,
Case No.: 502014CA014846XXXXMB AG (the “Receivership Action”) by Ryan Black, as a
member and former managing member of Palm House, LLC, a Delaware limited liability company
and the sole member of Owner, seeking appointment of a receiver for Owner;
       WHEREAS, on or about July 20, 2015 the court in the Receivership Action entered an
Amended Agreed Order on Plaintiff's Motion to Appoint Receiver (the “Receivership Order”)
whereby Cary Glickstein (the “Receiver”) was appointed as Receiver for the real and personal
property of Owner, including the Land and the partially constructed Hotel, and directed by the
Receivership Order to pursue completion of the Hotel, upon securing construction financing, as
approved by Town;
        WHEREAS, in November 2015, Receiver applied for and on January 13, 2016, the Town
Council granted the Receiver approval of Site Plan # 1-2016 with Special Exception for
construction of the Hotel (the “Development Approval”), imposing conditions of approval in order
to regulate the use, mitigate any adverse impacts of the use, and insure that said use shall not be
adverse to the public interest, including, in part, correction of the unauthorized construction
underlying the Code Enforcement Lien, which approval was to be further memorialized in a Third
Amendment to Declaration of Use Agreement (the “Third Amendment”), which has not been
executed nor has the work commenced, as authorized by the Development Approval, by
application for a building permit revision;


                                                2
             Case 18-19441-EPK         Doc 97       Filed 10/03/18   Page 23 of 40



      WHEREAS, in November 2016, the Receiver sought and on December 14, 2016, the Town
Council granted the Receiver’s request for a conditional, temporary abatement of the Violation
Assessment accruing since February 15, 2013, which abatement remains conditionally and
temporarily in effect;
        WHEREAS, on or about November 17, 2016, the Receiver applied for and the Town Code
Enforcement Board granted the Receiver’s request for a conditional, temporary abatement of the
Code Enforcement Fine accruing since January 10, 2015, which abatement remains conditionally
and temporarily in effect. Among the conditions imposed for the continued abatement of the Code
Enforcement Fine was payment to the Town of the Code Enforcement Fine amount accruing
before the abatement date, which amount was paid in full;
       WHEREAS, because the work authorized by the Development Approval could not be
commenced within 12 months from the date of Town Council approval, in December 2016,
Receiver applied for and in January 2017 the Town Council granted the Receiver’s request to
extend the Development Approval for one year through January 13, 2018;
       WHEREAS, because the work authorized by the Development Approval could not be
commenced within 12 months from the date of Town Council approval, in or about December
2017, Receiver applied for and in January 2018 the Town Council granted the Receiver’s second
request to extend the Development Approval for one year through January 9, 2019;
      WHEREAS, on July 3, 2018, an order was entered by the Court in the Receivership Action
expanding the Receiver’s powers and making the Receiver the sole and exclusive manager of
Owner, among other powers;
       WHEREAS, on August 2, 2018, Owner, by and through the Receiver as the sole and
exclusive manager of Owner (“Manager”), filed a petition for Chapter 11 bankruptcy relief in the
United States Bankruptcy Court, Southern District of Florida, West Palm Beach, styled In re: 160
Royal Palm, LLC, Case No.: 18-19441-EPK (the “Bankruptcy Action”);
       WHEREAS, Manager believes the sale of the Land and the Hotel (collectively, the
“Property” or “Project”) to a qualified buyer is in the best interests of Owner’s creditors, Town
and interested parties and represents a final opportunity for the Manager to accomplish what the
Receiver could not by completion of the Hotel as approved by Town;
        WHEREAS, Owner, under the direction of Manager and subject to court approval in the
Bankruptcy Action, intends to sell the property to a qualified buyer who will complete construction
of the Hotel as approved by Town consistent with the Development Approval, a revised CMA and
building permit revision, as described below;
       WHEREAS, the Violation Assessment, Code Enforcement Fine, Code Enforcement Order,
Code Enforcement Lien and impending expiration of the Development Approval in January 2019
separately and collectively create uncertainty in any prospective buyer’s evaluation of the Land
and the Hotel for acquisition purposes and that uncertainty materially and adversely affects the
marketability of the Property and viability of the Project;
                                                3
             Case 18-19441-EPK          Doc 97       Filed 10/03/18   Page 24 of 40



       WHEREAS, the Town’s interests are furthered by the sale of the Property to a qualified
buyer who will complete the Project in accordance with the Development Approval; and
        WHEREAS, further to the above objectives, the Parties desire to conditionally compromise
and settle all claims, demands, rights, and causes of action with respect to the Violation Assessment
and impending expiration of the Development Approval and Owner is simultaneously seeking by
a separate conditional settlement agreement with Town Code Enforcement (the “CEB Settlement
Agreement”) to settle all claims, demands, rights, and causes of action with respect to the Code
Enforcement Order, Code Enforcement Fine and Code Enforcement Lien.
        NOW THEREFORE, in consideration of the mutual promises, premises and covenants
set out in this Settlement Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby expressly acknowledged, and upon the terms and subject to the
conditions contained herein, the Parties expressly agree and covenant as follows:
       Section 1: Incorporation of Recitals
       The Parties expressly incorporate the recitals of this Settlement Agreement as a part hereof.
       Section 2. Continued Abatement of Violation Assessment.
       Town agrees to reinstate, if necessary, and conditionally abate accrual of the Violation
Assessment for an abatement period through April 30, 2019. Upon timely payment of the
Settlement Amount, as defined in Section 3 below, by a “Qualified Buyer,” as defined in Section
7 below, the foregoing abatements shall continue and remain in force and effect conditioned on
completion of construction of the Hotel in accordance with the requirements for extension of the
Development Approval in Section 4 below.
       Section 3: Settlement Amount; Payment
         Town agrees to accept payment of $200,000 (the “Settlement Amount”) from a Qualified
Buyer, as hereinafter defined, in full and final settlement of the Violation Assessment accruing
through April 30, 2019 provided such payment is delivered to Town on or before the earliest of
(1) thirty days from the closing on the sale of the Property or (2) December 31, 2018. Payment
shall be made in a single payment payable to Town of Palm Beach and delivered to Town at 360
South County Road, Palm Beach, Florida 33480. Timely payment of the Settlement Amount shall
be an express condition precedent to the abatement of the Violation Assessment through the
abatement period set forth in Section 2.
       Section 4: Extension of Development Approval
Upon timely payment of the Settlement Amount, Town agrees to extend the Development
Approval through April 30, 2019, provided on or before April 30, 2019 the Qualified Buyer: (i)
makes application for and upon Town approval thereafter executes and delivers the Third
Amendment consistent with the Development Approval; (ii) makes application for and upon Town
approval thereafter executes and delivers a revised CMA consistent with the Development
Approval; (iii) makes application for a building permit revision for construction of the Hotel
                                                 4
             Case 18-19441-EPK         Doc 97       Filed 10/03/18   Page 25 of 40



consistent with the Development Approval; and (iv), if required by Town, concurrent with the
Qualified Buyer’s application for Third Amendment and revised CMA, and solely to approve the
change in ownership of the Land from Owner to the Qualified Buyer, makes application for and
receives Town approval for a modification to special exception for construction and operation of
the Hotel, consistent with the Development Approval, or as otherwise requested by the Qualified
Buyer and approved by the Town. Section 5: Satisfaction and Discharge of Violation
Assessment
       Upon timely completion of the Hotel, as provided in the Third Amendment, the revised
CMA and building permit revision, the Violation Assessment shall be deemed fully satisfied and
discharged. Nothing contained herein shall prevent Town and the Qualified Buyer from agreeing
to an alternative protocol for the timing of the satisfaction and discharge of the Violation
Assessment.

       Section 6. Dismissal of Litigation
        On or before closing on the sale of the Property to a Qualified Buyer following entry of a
court order approving this Settlement Agreement in the Bankruptcy Action and the execution and
delivery of this Settlement Agreement by the Parties, the Litigation shall be dismissed with
prejudice.
       Section 7: Qualified Buyer
        For purposes of this Settlement Agreement, a Qualified Buyer (“Qualified Buyer”) shall
be the purchaser of the Property pursuant to a fully performed contract and sale approved by court
order in the Bankruptcy Action, excluding Owner, Former Owner, Palm House, LLC, any current
or former manager or member of Owner, Former Owner or Palm House, LLC, and any other party
to the Receivership Action or any other pending civil action in which Owner is a party, other than
Town. While this Settlement Agreement is expressly intended for the benefit of a Qualified Buyer,
nothing in this Agreement shall prevent Town, in Town’s discretion, from extending the benefits
conferred under this Settlement Agreement to a buyer who is not a Qualified Buyer hereunder.
       Section 8: Conditional Settlement
        This Settlement Agreement shall be of no force or effect unless it and the CEB Settlement
Agreement are executed and delivered by the respective Parties and approved by a court order duly
entered in the Bankruptcy Action. In the event (1) payment of the Settlement Amount is not timely
paid to Town; (2) a Third Amendment to Declaration of Use Agreement is not timely executed by
and delivered to Town by the Qualified Buyer or (3) construction of the Hotel is not timely
completed by the Qualified Buyer in accordance with the Third Amendment, revised CMA and
building permit revision, then the Development Approval shall expire. Unless otherwise extended
by Town, the Violation Assessment abatement shall terminate and the assessment and fine shall
be reinstated as if the abatement had never been granted, less payments received by Town, if any.
If the Bankruptcy Action is dismissed before the sale of the Property or if Owner is otherwise
prevented or unable to sell the Property to a Qualified Buyer, Owner reserves all of its rights,

                                                5
              Case 18-19441-EPK         Doc 97        Filed 10/03/18   Page 26 of 40



claims and defenses as asserted in the Litigation and/or that are or as may be available to Owner
in the Bankruptcy Action with regard to the Property, the Violation Assessment, the Code
Enforcement Fine and/or the Code Enforcement Lien.
       Section 9: No Admission of Liability or Fault
        This Agreement is a compromise of a disputed claim and the execution of this Settlement
Agreement is not, and should not be construed to be, as an admission of liability or fault on the
part of any party, their respective successors, assigns, subsidiaries, affiliates, agents, managers,
members, partners, and employees, and by executing this Settlement Agreement the Parties
expressly deny any liability or fault.
       Section 10: Governing Law
       This Settlement Agreement shall be interpreted, construed and enforced pursuant to and in
accordance with the laws of the State of Florida.
       Section 11: Attorneys’ Fees and Costs
        In the event of litigation to enforce the terms of this Settlement Agreement, the prevailing
party shall be entitled to recover its reasonable attorney’s fees and costs from the non-performing
party. Except as specifically provided in this Settlement Agreement, the Parties shall bear their
own respective attorneys’ fees and costs incurred in connection with the Litigation and the
negotiation and performance of this Settlement Agreement.
       Section 12: Time is of the Essence

       Time is of the essence for all dates and time periods expressed herein.

       Section 13: Choice of Law and Forum Selection

        The Parties agree that this Settlement Agreement is made and entered into in the State of
Florida, and shall in all respects be interpreted, enforced and governed under the laws of the
State of Florida without applying conflict of laws principles, and shall be subject to the exclusive
jurisdiction of the courts of Florida. The sole and exclusive venue for any litigation arising out of,
or relating to this Settlement Agreement shall be in Palm Beach, Florida, to the exclusion of any
and all other venues.

       Section 14: Interpretation of Settlement Agreement

        The Parties have been represented by counsel, and have reviewed this Settlement
Agreement through their respective attorneys or have had the opportunity to do so. None of the
Parties (nor any attorney for any of the Parties) shall be deemed to be the drafter of this Settlement
Agreement. Any rule of construction under Florida law requiring that ambiguities be resolved
against the drafting party shall not be employed in the interpretation of this Settlement Agreement.
The Parties further agree that all parts of this Settlement Agreement shall in all cases be
construed as a whole according to its fair meaning.
                                                  6
             Case 18-19441-EPK         Doc 97       Filed 10/03/18   Page 27 of 40




       Section 15: Successors and Assigns

       This Settlement Agreement shall apply to the Parties, as well as to each of their
predecessors, successors and assigns.

     Section 16:       Declaration of Use Agreement, the Amendment and the Second
Amendment

        The Declaration of Use Agreement, the Amendment to Declaration of Use Agreement and
the Second Amendment to Declaration of Use Agreement remain in full force and effect,
subjection to further modification by a Third Amendment to Declaration of Use Agreement
between Town and a Qualified Buyer, as generally described herein.

       Section 17: Authority to Execute Settlement Agreement

         Each of the Parties, and those persons executing this Settlement Agreement on behalf of
the Parties, warrants to the other that each has full power, authority and capacity to execute this
Settlement Agreement. In addition, the Parties warrant and represent that they are the owner of
the claims asserted against the other and have not transferred or assigned any claim, in whole or
in part.

       Section 18: Town Cooperation

        In connection with Owner’s sale of the Property to a Qualified Buyer as authorized and
approved in the Bankruptcy Action, Town agrees to cooperate with the settlement, title or closing
agent, Owner and the Qualified Buyer, at no expense to Town, and use its best reasonable efforts
to timely review and comply with written requests for information, acknowledgements and
confirmations further to Owner’s conveyance of title, confirmation of Qualified Buyer status, and
verification of the recitals set forth in this Settlement Agreement as of the Closing Date.

       Section 19: Headings

        All sections, titles or captions contained in this Settlement Agreement are for
convenience only and shall not be deemed to be a part of this Settlement Agreement, and shall not
affect the meaning or interpretation of this Settlement Agreement.

       Section 20: Merger

        There have been no written or oral representations made, or relied upon, by the Parties
as inducement for the execution of this Settlement Agreement that are not expressly stated
herein. The terms of this Settlement Agreement are contractual, not mere recitals, and may
be enforced by a court of competent jurisdiction. No changes in or additions to this Settlement
Agreement shall be valid, enforceable or recognized, unless made in a writing and signed by all of
the Parties.

                                                7
             Case 18-19441-EPK        Doc 97       Filed 10/03/18   Page 28 of 40




       Section 21: Execution in Counterparts

        This Settlement Agreement may be executed in counterparts, each of which shall
constitute an original, and all of which shall constitute one and the same instrument.
Additionally, the different counterparts of this Settlement Agreement may be executed separately
by each signatory, and all such separately executed counterparts, when taken together, shall be
treated as and constitute one and the same instrument. Any signature delivered by electronic
or facsimile transmission shall be treated in all manner and respect as an original document.

        IN WITNESS WHEREOF the Parties have hereunto set their hands and seals the day and
year first above written.




                           SIGNATURES ON FOLLOWING PAGE




                                               8
             Case 18-19441-EPK    Doc 97       Filed 10/03/18   Page 29 of 40



Signed, sealed and delivered
in the presence of:
                                                 TOWN OF PALM BEACH,
____________________________

_______________________________                  By:____________________________
                                                 Gail Coniglio

____________________________

____________________________                     By:_____________________________

                                                 __________________________
                                                 Town Council
_____________________________

_____________________________                    By:______________________________
                                                 Kirk Blouin
                                                 Town Manager

                                                 APPROVED AS TO LEGAL FORM AND
                                                 SUFFICIENCY
_______________________________

_______________________________                  __________________________________
                                                 John C. Randolph
                                                 Town Attorney

                                                 160 ROYAL PALM, LLC, a Florida limited
                                                 liability company

_____________________________
                                                 By:_______________________________
_____________________________                    Cary Glickstein, as Manager for 160 Royal
                                                 Palm, LLC, and not individually




                                           9
             Case 18-19441-EPK        Doc 97     Filed 10/03/18    Page 30 of 40



                                          EXHBIT A

Legal Description for the Land:

Being Lots 31, 32 and 33, Block F, Royal Park Addition, a subdivision in the Town of Palm Beach,
Palm Beach, Florida, as recorded in Plat Book 4, Page 1, Public Records of Palm Beach County,
Florida




                                               10
Case 18-19441-EPK   Doc 97   Filed 10/03/18   Page 31 of 40




           EXHIBIT B
             Case 18-19441-EPK         Doc 97       Filed 10/03/18   Page 32 of 40



                      CONDITIONAL SETTLEMENT AGREEMENT
        This Conditional Settlement Agreement (“Settlement Agreement”) is entered into between
the Town of Palm Beach Code Enforcement Board (“Town Code Enforcement”) of the Town of
Palm Beach (“Town”), a Florida municipal corporation, 360 South County Road, Palm Beach,
Florida 33480 and 160 Royal Palm, LLC, a Florida limited liability company, 160 Royal Palm
Way, Palm Beach, Florida 33480 (“Owner”) (Town Code Enforcement and Owner are hereafter
collectively referred to as the “Parties”).

        WHEREAS, on July 30, 2007, Town and Royal 160, LLC (“Former Owner”), the prior
Owner of the Land, as hereinafter defined, entered into a Declaration of Use Agreement, recorded
in the Official Public Records Book 21987, Page 499, of the Public Records of Palm Beach
County, Florida (the “Agreement”), and a Heart of Palm Beach Construction Management
Agreement, recorded in the Official Records Book 21987, Page 510, of the Public Records of Palm
Beach County, Florida (the “CMA”), concerning the conditional use of the land described in
Exhibit A to the Agreement (the “Land”) as a hotel and accessory uses consistent with and subject
to the conditions for the ‘Approval,’ including, among other conditions, a liquidated amount of
$2,000 per violation per day remedy (the “Violation Assessment”), as specifically set forth in the
Agreement;
      WHEREAS, the Land is described in Exhibit A, attached hereto, it is located within the
municipal limits of Town and title to the Land is held by Owner;
       WHEREAS, Town and Owner entered into an Amendment to Declaration of Use
Agreement made on December 28, 2012 and recorded in the Official Public Records Book 25694,
Page 633, of the Public Records of Palm Beach County, Florida (the ‘Amendment’), modifying
the Agreement for the conditional use of the Land as a hotel and accessory uses and for operation
on the Land of the Palm House Hotel (‘Hotel’) consistent with and subject to the conditions for
the ‘Approval’ including, among other conditions, a February 14, 2013 deadline for the completion
of construction of the Hotel (the “Completion Deadline”), as more specifically set forth in the
Amendment;
        WHEREAS, Owner commenced a civil action in December 2012 in the Fifteenth Judicial
Circuit of Palm Beach County, Florida, styled 160 Royal Palm, LLC v. Town of Palm Beach, Case
No.: 502012CA023613XXXXMB (the “Litigation”), seeking a declaratory judgment concerning
the Completion Deadline, which action remains pending but currently stayed based on the
Bankruptcy Action, as hereinafter defined;
        WHEREAS, effective February 15, 2013, Town commenced assessment of the Violation
Assessment based on Owner’s failure to complete construction of the Hotel by the Completion
Deadline, despite Owner’s contention that the Completion Deadline had been extended for two
years, as alleged in the Litigation;
      WHEREAS, Town and Owner entered into a Second Amendment to Declaration of Use
Agreement made on August 13, 2013 and recorded in the Official Public Records Book 26251,

                                                1
             Case 18-19441-EPK         Doc 97       Filed 10/03/18   Page 33 of 40



Page 78, of the Public Records of Palm Beach County, Florida (the ‘Amendment’)(hereinafter the
“Second Amendment” for clarity), modifying the Agreement for the conditional use of the Land
as a hotel and accessory uses and for Owner’s operation on the Land of the Palm House Hotel
(‘Hotel’) consistent with and subject to the conditions for the ‘Approval,’ including, among other
conditions, the Completion Deadline, as specifically set forth in the Second Amendment;
        WHEREAS, in 2014, the Town of Palm Beach Police Department, Code Enforcement
Office initiated a code enforcement action, Case # CE-14-1212, 160 Royal Palm Way, 160 Royal
Palm LLC, against the Land for unauthorized construction of the Hotel by Owner. Owner failed
to satisfy or correct the code enforcement violation resulting in the entry of an Order Assessing
Fine and Order Imposing Lien by Town Code Enforcement in the amount of $250 a day,
commencing January 10, 2015 (the “Code Enforcement Fine”), which is recorded in Official
Records Book 27315, page 1368 of the Public Records of Palm Beach County, Florida (the “Code
Enforcement Lien”) to enforce compliance with the code enforcement order (the “Code
Enforcement Order”) requiring the removal of all unpermitted work done beyond the scope of
Owner’s approved variances and building permits and passing all inspections;
       WHEREAS, in 2014 construction of the Hotel was terminated and abandoned without
completion or compliance with the Code Enforcement Order and the building permit for
construction of the Hotel expired;
        WHEREAS, on or about December 15, 2014 a civil action was commenced in the Fifteenth
Judicial Circuit of Palm Beach County, Florida, styled as Ryan Black v. Gerry Matthews, et al,
Case No.: 502014CA014846XXXXMB AG (the “Receivership Action”) by Ryan Black, as a
member and former managing member of Palm House, LLC, a Delaware limited liability company
and the sole member of Owner, seeking appointment of a receiver for Owner;
       WHEREAS, on or about July 20, 2015 the court in the Receivership Action entered an
Amended Agreed Order on Plaintiff's Motion to Appoint Receiver (the “Receivership Order”)
whereby Cary Glickstein (the “Receiver”) was appointed as Receiver for the real and personal
property of Owner, including the Land and the partially constructed Hotel, and directed by the
Receivership Order to pursue completion of the Hotel, upon securing construction financing, as
approved by Town;
        WHEREAS, in November 2015, Receiver applied for and on January 13, 2016, the Town
Council granted the Receiver approval of Site Plan # 1-2016 with Special Exception for
construction of the Hotel (the “Development Approval”), imposing conditions of approval in order
to regulate the use, mitigate any adverse impacts of the use, and insure that said use shall not be
adverse to the public interest, including, in part, correction of the unauthorized construction
underlying the Code Enforcement Lien, which approval was to be further memorialized in a Third
Amendment to Declaration of Use Agreement (the “Third Amendment”), which has not been
executed nor has the work commenced, as authorized by the Development Approval, by
application for a building permit revision;


                                                2
             Case 18-19441-EPK         Doc 97       Filed 10/03/18   Page 34 of 40



      WHEREAS, in November 2016, the Receiver sought and on December 14, 2016, the Town
Council granted the Receiver’s request for a conditional, temporary abatement of the Violation
Assessment accruing since February 15, 2013, which abatement remains conditionally and
temporarily in effect;
        WHEREAS, on or about November 17, 2016, the Receiver applied for and the Town Code
Enforcement Board granted the Receiver’s request for a conditional, temporary abatement of the
Code Enforcement Fine accruing since January 10, 2015, which abatement remains conditionally
and temporarily in effect. Among the conditions imposed for the continued abatement of the Code
Enforcement Fine was payment to the Town of the Code Enforcement Fine amount accruing
before the abatement date, which amount was paid in full;
       WHEREAS, because the work authorized by the Development Approval could not be
commenced within 12 months from the date of Town Council approval, in December 2016,
Receiver applied for and in January 2017 the Town Council granted the Receiver’s request to
extend the Development Approval for one year through January 13, 2018;
       WHEREAS, because the work authorized by the Development Approval could not be
commenced within 12 months from the date of Town Council approval, in or about December
2017, Receiver applied for and in January 2018 the Town Council granted the Receiver’s second
request to extend the Development Approval for one year through January 9, 2019;
      WHEREAS, on July 3, 2018, an order was entered by the Court in the Receivership Action
expanding the Receiver’s powers and making the Receiver the sole and exclusive manager of
Owner, among other powers;
       WHEREAS, on August 2, 2018, Owner, by and through the Receiver as the sole and
exclusive manager of Owner (“Manager”), filed a petition for Chapter 11 bankruptcy relief in the
United States Bankruptcy Court, Southern District of Florida, West Palm Beach, styled In re: 160
Royal Palm, LLC, Case No.: 18-19441-EPK (the “Bankruptcy Action”);
       WHEREAS, Manager believes the sale of the Land and the Hotel (collectively, the
“Property” or “Project”) to a qualified buyer is in the best interests of Owner’s creditors, Town,
Town Code Enforcement and interested parties and represents a final opportunity for the Manager
to accomplish what the Receiver could not by completion of the Hotel as approved by Town;
       WHEREAS, Owner, under the direction of Manager and subject to court approval in the
Bankruptcy Action, intends to sell the property to a qualified buyer who will comply with the Code
Enforcement Order, complete construction of the Hotel as approved by Town consistent with the
Development Approval;
       WHEREAS, the Code Enforcement Order, Code Enforcement Fine, Code Enforcement
Lien, Violation Assessment and impending expiration of the Development Approval in January
2019 separately and collectively create uncertainty in any prospective buyer’s evaluation of the
Land and the Hotel for acquisition purposes and that uncertainty materially and adversely affects
the marketability of the Property and viability of the Project;
                                                3
             Case 18-19441-EPK          Doc 97       Filed 10/03/18   Page 35 of 40



       WHEREAS, Town Code Enforcement’s and Town’s interests are furthered by the sale of
the Property to a qualified buyer who will comply with the Code Enforcement Order and complete
the Project in accordance with the Development Approval;
        WHEREAS, Owner and Town are entering into a separate Conditional Settlement
Agreement (“Town Settlement Agreement”) to conditionally compromise and settle all claims,
demands, rights and causes of action with respect to the Violation Assessment and the impending
expiration of the Development Approval; and
        WHEREAS, further to the above objectives, the Parties desire to conditionally compromise
and settle all claims, demands, rights, and causes of action with respect to the Code Enforcement
Order, Code Enforcement Fine and Code Enforcement Lien.
        NOW THEREFORE, in consideration of the mutual promises, premises and covenants
set out in this Settlement Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby expressly acknowledged, and upon the terms and subject to the
conditions contained herein, the Parties expressly agree and covenant as follows:
       Section 1: Incorporation of Recitals
       The Parties expressly incorporate the recitals of this Settlement Agreement as a part hereof.
       Section 2. Continued Abatement of Code Enforcement Fine.
       Town Code Enforcement agrees to reinstate, if necessary, and conditionally abate accrual
of the Code Enforcement Fine for an abatement period through April 30, 2019. Upon timely
payment of the Settlement Amount, as defined in as defined in the Section 3 below, by a “Qualified
Buyer,” as defined in Section 5 below, the foregoing abatement shall continue and remain in force
and effect conditioned on completion of construction of the Hotel in accordance with the
Developer Approval and building permit revision, as may be modified by agreement of Town and
the Qualified Buyer.
       Section 3: Settlement Amount; Payment
       Town Code Enforcement agrees to accept payment of $50,000.00 (the “Settlement
Amount”) to Town from a Qualified Buyer, as hereinafter defined, in full and final settlement of
the Code Enforcement Fine accruing through April 30, 2019 provided such payment is delivered
to Town on or before the earliest of (1) thirty days from the closing on the sale of the Property or
(2) December 31, 2018. Payment shall be made in a single payment payable to Town of Palm
Beach and delivered to Town at 360 South County Road, Palm Beach, Florida 33480. Timely
payment of the Settlement Amount shall be an express condition precedent to the abatement of the
Code Enforcement Fine through the abatement period set forth in Section 2.
       Section 4: Satisfaction and Discharge of Code Enforcement Lien
       Upon the first to occur of: (i) Town Code Enforcement inspection and verification of
compliance with the Code Enforcement Order to the reasonable satisfaction of Town Code

                                                 4
              Case 18-19441-EPK         Doc 97        Filed 10/03/18   Page 36 of 40



Enforcement, or (ii) Qualified Buyer’s timely completion of the Hotel, as provided in the Third
Amendment, a revised CMA and building permit revision, Town Code Enforcement shall prepare,
execute and record a recordable satisfaction of the Code Enforcement Lien.

       Section 5: Qualified Buyer
        For purposes of this Settlement Agreement, a Qualified Buyer (“Qualified Buyer”) shall
be the purchaser of the Property pursuant to a fully performed contract and sale approved by court
order in the Bankruptcy Action, excluding Owner, Former Owner, Palm House, LLC, any current
or former manager or member of Owner, Former Owner or Palm House, LLC, and any other party
to the Receivership Action or any other pending civil action in which Owner is a party, other than
Town. While this Settlement Agreement is expressly intended for the benefit of a Qualified Buyer,
nothing in this Agreement shall prevent Town Code Enforcement, in Town Code Enforcement’s
discretion, from extending the benefits conferred under this Settlement Agreement to a buyer who
is not a Qualified Buyer hereunder.
       Section 6: Conditional Settlement
        This Settlement Agreement shall be of no force or effect unless it and the Conditional
Settlement Agreement between Owner and Town are both executed and delivered by the respective
Parties and approved by a court order duly entered in the Bankruptcy Action. In the event (1)
payment of the Settlement Amount is not timely paid to Town Code Enforcement; (2) a Third
Amendment to Declaration of Use Agreement is not timely executed by and delivered to Town by
the Qualified Buyer or (3) construction of the Hotel is not timely completed by the Qualified Buyer
in accordance with the Third Amendment to Declaration of Use Agreement and building permit
revision, then the Development Approval shall expire. Unless otherwise extended by Town, the
Code Enforcement Fine abatement shall terminate and the assessment and fine shall be reinstated,
respectively, as if the abatements had never been granted, less payments received by Town Code
Enforcement, and the Code Enforcement Lien shall remain in force and effect until satisfied in
accordance with the Code Enforcement Lien. If the Bankruptcy Action is dismissed before the sale
of the Property or if Owner is otherwise prevented or unable to sell the Property to a Qualified
Buyer, Owner reserves all of its rights, claims and defenses as asserted in the Litigation and/or that
are or as may be available to Owner in the Bankruptcy Action with regard to the Property, the
Violation Assessment, the Code Enforcement Fine and/or the Code Enforcement Lien.
       Section 7: No Admission of Liability or Fault
        This Agreement is a compromise of a disputed claim and the execution of this Settlement
Agreement is not, and should not be construed to be, as an admission of liability or fault on the
part of any party, their respective successors, assigns, subsidiaries, affiliates, agents, managers,
members, partners, and employees, and by executing this Settlement Agreement the Parties
expressly deny any liability or fault.
       Section 8: Governing Law


                                                  5
              Case 18-19441-EPK         Doc 97        Filed 10/03/18   Page 37 of 40



       This Settlement Agreement shall be interpreted, construed and enforced pursuant to and in
accordance with the laws of the State of Florida.
       Section 9: Attorneys’ Fees and Costs
        In the event of litigation to enforce the terms of this Settlement Agreement, the prevailing
party shall be entitled to recover its reasonable attorney’s fees and costs from the non-performing
party. Except as specifically provided in this Settlement Agreement, the Parties shall bear their
own respective attorneys’ fees and costs incurred in connection with the Litigation and the
negotiation and performance of this Settlement Agreement.
       Section 10: Time is of the Essence

       Time is of the essence for all dates and time periods expressed herein.

       Section 11: Choice of Law and Forum Selection

        The Parties agree that this Settlement Agreement is made and entered into in the State of
Florida, and shall in all respects be interpreted, enforced and governed under the laws of the
State of Florida without applying conflict of laws principles, and shall be subject to the exclusive
jurisdiction of the courts of Florida. The sole and exclusive venue for any litigation arising out of,
or relating to this Settlement Agreement shall be in Palm Beach, Florida, to the exclusion of any
and all other venues.

       Section 12: Interpretation of Settlement Agreement

        The Parties have been represented by counsel, and have reviewed this Settlement
Agreement through their respective attorneys or have had the opportunity to do so. None of the
Parties (nor any attorney for any of the Parties) shall be deemed to be the drafter of this Settlement
Agreement. Any rule of construction under Florida law requiring that ambiguities be resolved
against the drafting party shall not be employed in the interpretation of this Settlement Agreement.
The Parties further agree that all parts of this Settlement Agreement shall in all cases be
construed as a whole according to its fair meaning.

       Section 13: Successors and Assigns

       This Settlement Agreement shall apply to the Parties, as well as to each of their
predecessors, successors and assigns.

     Section 14:        Declaration of Use Agreement, the Amendment and the Second
Amendment

        The Declaration of Use Agreement, the Amendment to Declaration of Use Agreement and
the Second Amendment to Declaration of Use Agreement remain in full force and effect,
subjection to further modification by a Third Amendment to Declaration of Use Agreement
between Town and a Qualified Buyer, as generally described herein.
                                                  6
             Case 18-19441-EPK          Doc 97       Filed 10/03/18   Page 38 of 40




       Section 15: Authority to Execute Settlement Agreement

         Each of the Parties, and those persons executing this Settlement Agreement on behalf of
the Parties, warrants to the other that each has full power, authority and capacity to execute this
Settlement Agreement. In addition, the Parties warrant and represent that they are the owner of
the claims asserted against the other and have not transferred or assigned any claim, in whole or
in part.

       Section 16: Town Code Enforcement Cooperation

        In connection with Owner’s sale of the Property to a Qualified Buyer as authorized and
approved in the Bankruptcy Action, Town Code Enforcement agrees to cooperate with the
settlement, title or closing agent, Owner and the Qualified Buyer, at no expense to Town Code
Enforcement, and use its best reasonable efforts to timely review and comply with written requests
for information, acknowledgements and confirmations further to Owner’s conveyance of title,
confirmation of Qualified Buyer status, and verification of the recitals set forth in this Settlement
Agreement as of the Closing Date.

       Section 17: Headings

        All sections, titles or captions contained in this Settlement Agreement are for
convenience only and shall not be deemed to be a part of this Settlement Agreement, and shall not
affect the meaning or interpretation of this Settlement Agreement.

       Section 18: Merger

        There have been no written or oral representations made, or relied upon, by the Parties
as inducement for the execution of this Settlement Agreement that are not expressly stated
herein. The terms of this Settlement Agreement are contractual, not mere recitals, and may
be enforced by a court of competent jurisdiction. No changes in or additions to this Settlement
Agreement shall be valid, enforceable or recognized, unless made in a writing and signed by all of
the Parties.

       Section 19: Execution in Counterparts

        This Settlement Agreement may be executed in counterparts, each of which shall
constitute an original, and all of which shall constitute one and the same instrument.
Additionally, the different counterparts of this Settlement Agreement may be executed separately
by each signatory, and all such separately executed counterparts, when taken together, shall be
treated as and constitute one and the same instrument. Any signature delivered by electronic
or facsimile transmission shall be treated in all manner and respect as an original document.

        IN WITNESS WHEREOF the Parties have hereunto set their hands and seals the day and
year first above written.

                                                 7
             Case 18-19441-EPK    Doc 97       Filed 10/03/18   Page 39 of 40




Signed, sealed and delivered
in the presence of:

                                                 TOWN OF PALM BEACH CODE
                                                 ENFORCEMENT BOARD OF THE
                                                 TOWN OF PALM BEACH

____________________________

_______________________________                  By:____________________________
                                                 Anthony Natalie
                                                 Code Enforcement Board Chair

_____________________________

_____________________________                    By:______________________________
                                                 Kirk Blouin
                                                 Town Manager

                                                 APPROVED AS TO LEGAL FORM AND
                                                 SUFFICIENCY
_______________________________

_______________________________                  __________________________________
                                                 John C. Randolph
                                                 Town Attorney

                                                 160 ROYAL PALM, LLC, a Florida limited
                                                 liability company

_____________________________
                                                 By:_______________________________
_____________________________                    Cary Glickstein, as Manager for 160 Royal
                                                 Palm, LLC, and not individually




                                           8
             Case 18-19441-EPK        Doc 97       Filed 10/03/18   Page 40 of 40



                                          EXHBIT A

Legal Description for the Land:

Being Lots 31, 32 and 33, Block F, Royal Park Addition, a subdivision in the Town of Palm Beach,
Palm Beach, Florida, as recorded in Plat Book 4, Page 1, Public Records of Palm Beach County,
Florida




                                               9
